DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 30 June 2022.  The changes therein and corresponding remarks have been considered.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending.  Of these, claims 1 and 16 are independent.

It is noted that the status of claim 8 is incorrectly indicated as “Original”.


Specification/Claim Informality Objections
In claim 1, line 3, “from 2 to n” should be --of 2 to n-- (to be consistent in form with other ranges in the claim).
In claim 1, line 9, a valid range for the quantity “z” should be included (e.g., --(where z is an integer of 1 to q)-- or similar, with reference to “q dummy memory cell groups” in line 5 of the claim, for clarity and consistency).
In claim 8, line 7, “cells groups” should be --cell groups--. 
In claim 16, lines 3-4, “from 2 to n” should be --of 2 to n-- (to be consistent in form with other ranges in the claim).
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1 as amended, near the middle of the claim, it is unclear in the claim the intended meaning/ scope of the amended limitation “one memory cell in a z-th dummy memory cell group are connected to each other in series” (since only one memory cell is recited therein).  Here, with reference to the previous version of this claim, as an alternative to deleting the limitation as indicated in the claim, the valid range of the quantity “q” may have been amended as --2 of more-- (to account for the deleted limitation).
Further, in claim 1 as amended, near the end of the claim, it is unclear in the claim the intended meaning/ scope of the amended limitation “k-th to (k+m-1)-th data … are written to a plurality of memory cells … as multi-level data”, e.g., whether it is intended to broadly recite that each data of the k-th to (k+m-1)-th data (e.g., the k-th data) is 2-bit data, or something else (at the top of page 9 of the specification, “multi level” is associated with “2-bit data”).
Further, in claim 1 as amended, at the end of the claim, it is unclear in claim the intended meaning/ scope of the amended limitation “write the 1-st to m-th parities … as single-level data”, e.g., whether it is intended to broadly recite that each parity of the 1-st to m-th parities (e.g., the 1-st parity) is 1-bit data, or something else (at the top of page 9 of the specification, “single level” is associated with “1-bit data”).
Further, the scope of claim 1 as amended includes n=2 and m=2 (see line 3 of the claim).  For such, the intended meaning/ scope of the limitation “k is an integer of 1 to n-m” near the end of the claim becomes unclear in the claim, since “n-m” is 0.

Further, in claim 16 as amended, near the end of the claim, it is unclear in the claim the intended meaning/ scope of the amended limitation “k-th to (k+m-1)-th data … are written to a plurality of memory cells … as multi-level data”, e.g., whether it is intended to broadly recite that each data of the k-th to (k+m-1)-th data (e.g., the k-th data) is 2-bit data, or something else (at the top of page 9 of the specification, “multi level” is associated with “2-bit data”).
Further, in claim 16 as amended, at the end of the claim, it is unclear in claim the intended meaning/ scope of the amended limitation “write the 1-st to m-th parities … as single-level data”, e.g., whether it is intended to broadly recite that each parity of the 1-st to m-th parities (e.g., the 1-st parity) is 1-bit data, or something else (at the top of page 9 of the specification, “single level” is associated with “1-bit data”).
Further, the scope of claim 16 as amended includes n=2 and m=2 (see line 3 of the claim).  For such, the intended meaning/ scope of the limitation “k is an integer of 1 to n-m” near the end of the claim becomes unclear in the claim, since “n-m” is 0.
Further, with reference to the previous version of this claim, as an alternative to deleting the limitation as indicated in the claim, the valid range of the quantity “q” may have been amended as --2 of more-- (to account for the deleted limitation).

Claims 2-15 and 17-20 respectively depend from claims 1 and 16, thus are rejected for the same reason(s) above for claims 1 and 16.

Further, claim 7 recites “store one-bit data in each of the memory cells” which appears to contradict amended parent claim 1 which recites “written to a plurality of memory cells … as multi-level data”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0075259 A1 (“TAM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, TAM discloses a memory system, comprising: 
a nonvolatile memory including m planes (e.g., associated with different planar blocks in Figs. 5A, 9A and 9B) each provided with n word lines (where n is an integer of 2 or more and m is an integer from 2 to n) (e.g., WL’s in Figs. 5A, 9A and 9B), n memory cell groups each including a plurality of memory cells (e.g., associated with WL’s in Figs. 5A, 9A and 9B), q dummy word lines (where q is an integer of 1 or more) (e.g., WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”), and q dummy memory cell groups each including a plurality of memory cells (e.g., associated with WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”), and the nonvolatile memory configured such that an x-th memory cell group (where x is an integer of 1 to n) is connected to an x-th word line (e.g., associated with each WL in Figs. 5A, 9A and 9B), a w-th dummy memory cell group (where w is an integer of 1 to q) is connected to a w-th dummy word line (e.g., associated with WL_d0 and/or WL_d1 in Fig. 5A, parity WL in Fig. 9A, and with parity odd WL and parity even WL in Fig. 9B), and one memory cell in a z-th dummy memory cell group are connected to each other in series (e.g., the dummy memory cell associated with WL_d0 or WL_d1 in Fig. 5A are in series within a NAND string, as applied to Figs. 9A and 9B; also, with reference to paragraph [0059] “the NAND strings can have more or fewer than … two dummy memory cells”); and 
a memory controller configured to generate 1-st to m-th parities using m combinations of 1-st to n-th data, respectively (e.g., associated with the different planar blocks in Figs. 5A, 9A and 9B, with reference to paragraph [0090] “one parity bit may be formed for each bit line … one parity bit may be formed for each NAND string”, thus different sets of parity bits corresponding to the different planar blocks in Fig. 5A), wherein the memory controller is configured to: 
write i-th data (where i is an integer of 1 to n) to a memory cell group connected to an i-th word line of any of the m planes, such that k-th to (k+m-1)-th data (where k is an integer of 1 to n-m) are written to a plurality of memory cells in different planes as multi-level data, respectively (i.e., data associated with each WL across the planar blocks in Figs. 5A, 9A and 9B are written in different planar blocks, respectively, wherein each data per se is multi-level data, with reference to Fig. 7A and paragraph [0047] “A storage element can also store multiple levels of information, for example, multiple bits of digital data”; given a broadest reasonable interpretation in the absence of further clearly distinguishing details in the claim), and 
write the 1-st to m-th parities (e.g., the different sets of parity bits associated with the different planar blocks in Figs. 5A, 9A and 9B) to any of the q dummy memory cell groups in any of the m planes as single-level data (e.g., with reference to parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B in the different planar blocks, wherein each parity per se is single-level data or 1-bit data, with reference to paragraph [0090] “one parity bit may be formed for each bit line … one parity bit may be formed for each NAND string”; given a broadest reasonable interpretation in the absence of further clearly distinguishing details in the claim).

Regarding claim 2, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the 1-st to m-th parities by using data of a specific page in the plurality of pages (e.g., with reference to Figs. 14, 16A and 16B, using LP or UP).

Regarding claim 3, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages including a lower page, and the memory controller generates the 1-st to m-th parities by using data of the lower page (e.g., with reference to Figs. 14, 16A and 16B, using LP).

Regarding claim 4, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the 1-st to m-th parities for each of the plurality of pages (e.g., with reference to Fig. 14, for each of LP and UP).

Regarding claim 5, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the 1-st to m-th parities by using data of a portion or all of the plurality of pages (e.g., with reference to Fig. 14, 16A and 16B, using one or all of LP and UP).

Regarding claim 6, TAM discloses the memory system according to claim 1, wherein the memory controller writes the 1-st to m-th parities to a dummy memory cell group connected to a dummy word line of the plurality of dummy word lines that is adjacent to the 1-st to n-th word lines, among the 1-st to q-th dummy memory cell groups (e.g., parity WL in Fig. 9A and parity odd WL in Fig. 9B are adjacent to WL’s).

Regarding claim 7, TAM discloses the memory system according to claim 1, wherein the nonvolatile memory further includes a (n+1)-th memory cell group that includes a plurality of memory cells, and the memory controller is configured to: store one-bit data in each of the memory cells in the (n+1)-th memory cell group to store the m pieces of 1-st to n-th data in the (n+1)-th memory cell group, and generate the 1-st to m-th parities by using the m pieces of 1-st to n-th data read from the (n+1)-th memory cell group (e.g., with reference to the data latches and the parity latches in Figs. 12, 14, 16A and 16B, to store the WL data and generate parity bits associated with the WL data; e.g., with reference to the loop 1206-1214 in Fig 12, the loop 1406-1416 in Fig. 14, the loop 1606-1614 in Fig 16A and the loop 1656-1614 in Fig. 16B).

Regarding claim 9, TAM discloses the memory system according to claim 1, wherein the memory controller is configured to: read any data of the 1-st to n-th data from the nonvolatile memory, and when an error occurs in the reading of the data, restore the data that experienced the error during the reading using parities among the 1-st to m-th parities generated by using the data that experienced the error during the reading (e.g., with reference to Figs. 13, 15, 17A and 17B; also, with reference to 808-814 in Fig. 8).

Regarding claim 12, TAM discloses the memory system according to claim 1, wherein the memory controller writes a j-th parity as data of a lower page to any of the 1-st to q-th dummy memory cell groups in a j-th plane (e.g., associated with a planar block in Figs. 5A and 9A, with reference to Fig. 16A, for LP).

Regarding claim 13, TAM discloses the memory system according to claim 1, wherein one memory cell in the n-th memory cell group and one memory cell in the 1-st dummy memory cell group are connected to each other in series (e.g., with reference to a memory cell associated with WL0 and a dummy memory cell associated with WL_d0 within a same NAND string in Fig. 5A, as applied to Fig. 9A).

Regarding claim 14, TAM discloses the memory system according to claim 1, wherein n is an integer of 4 or more (e.g., WL’s in Figs. 5A, 9A and 9B), one memory cell in each of 1-st to e-th memory cell groups (where e is an integer of 2 or more but less than (n-1)) is connected in series to corresponding memory cells in the 1-st to e-th memory cell groups (e.g., series-connected memory cells associated with one half of WL’s in Figs. 5A, 9A and 9B), and one memory cell in each of (e+1)-th to n-th memory cell groups is connected in series to corresponding memory cells in the (e+1)-th to n-th memory cell groups (e.g., series-connected memory cells associated with the other half of WL’s in Figs. 5A, 9A and 9B), and each of the 1-st to m-th planes is further includes f-th to g-th dummy memory cell groups (where f is an integer of more than q, and g is an integer of f or more) (for q=1, this limitation implies one additional dummy memory cell group) that each includes a plurality of memory cells (e.g., with reference to paragraph [0059] “the NAND strings can have more or fewer than … two dummy memory cells”, thus additional dummy word lines including WL_d1 in Fig. 5A and others, in addition to WL_d0 in Fig. 5A and parity WL in Fig. 9A), and one memory cell in the e-th memory cell group (in the one half of WL’s in Fig. 5A) and one memory cell in the f-th dummy memory cell group (e.g., associated with one of the additional dummy word lines) are connected to each other in series (since they are part of a NAND string in Fig. 5A), and one memory cell in the g-th dummy memory cell group (e.g., associated with another of the additional dummy word lines) and one memory cell in the (e+1)-th memory cell group (in the other half of WL’s in Fig. 5A) are connected to each other in series (since they are part of a NAND string in Fig. 5A).

Regarding claim 15, TAM discloses the memory system according to claim 14, wherein the memory controller does not write the 1-st to m-th parities to any of the f-th to g-th dummy memory cell groups in the 1-st to m-th planes (e.g., with reference to paragraph [0059] “the NAND strings can have more or fewer than … two dummy memory cells” and the dummy memory cell group associated with WL_d1 in Fig. 5A and one parity WL in Fig. 9A, thus the additional dummy memory cell groups in addition to that of parity WL in Fig. 9A are not associated with parity).

Regarding claim 20, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the m parities by using data of from all of the plurality of pages (e.g., with reference to Fig. 14, using all of LP and UP).

Regarding independent claim 16, TAM discloses a memory system, comprising: 
a nonvolatile memory including a total of m planes (e.g., associated with different planar blocks in Figs. 5A, 9A and 9B) each plane having: 
n word lines (where n is an integer of 2 or more and m is an integer from 2 to n) (e.g., WL’s in Figs. 5A, 9A and 9B), 
a total of n memory cell groups memory cell group including a plurality of memory cells (e.g., associated with WL’s in Figs. 5A, 9A and 9B), 
a total of q dummy word lines (where q is an integer of 1 or more) (e.g., WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”), and 
a total of q dummy memory cell groups each including a plurality of dummy memory cells (e.g., associated with WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”); and 
a memory controller configured to generate m total parities using m total combinations of 1-st to n-th data, respectively (e.g., associated with the different planar blocks in Figs. 5A, 9A and 9B, with reference to paragraph [0090] “one parity bit may be formed for each bit line … one parity bit may be formed for each NAND string”, thus different sets of parity bits corresponding to the different planar blocks in Fig. 5A), wherein the memory controller: 
writes i-th data (where i is an integer of 1 to n) to a memory cell group connected to an i-th word line of any of the m planes, such that k-th to (k+m-1)-th data (where k is an integer of 1 to n-m) are written to a plurality of memory cells in different planes as multi-level data, respectively (i.e., data associated with each WL across the planar blocks in Figs. 5A, 9A and 9B are written in different planar blocks, respectively, wherein each data per se is multi-level data, with reference to Fig. 7A and paragraph [0047] “A storage element can also store multiple levels of information, for example, multiple bits of digital data”; given a broadest reasonable interpretation in the absence of further clearly distinguishing details in the claim), and 
writes the 1-st to m-th parities (e.g., the different sets of parity bits associated with the different planar blocks in Figs. 5A, 9A and 9B) to any of the q dummy memory cell groups in any of the m planes as single-level data (e.g., with reference to parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B in the different planar blocks, wherein each parity per se is single-level data or 1-bit data, with reference to paragraph [0090] “one parity bit may be formed for each bit line … one parity bit may be formed for each NAND string”; given a broadest reasonable interpretation in the absence of further clearly distinguishing details in the claim).

Regarding claim 17, TAM discloses the memory system according to claim 16, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the m parities by using data of just one page in the plurality of pages (e.g., with reference to Fig. 16A or 16B, using only LP or UP).

Regarding claim 18, TAM discloses the memory system according to claim 16, wherein each of the 1-st to n-th data includes a plurality of pages including a lower page, and the memory controller generates the m parities by using just the data of the lower page (e.g., with reference to Fig. 16A, using only LP).

Regarding claim 19, TAM discloses the memory system according to claim 16, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the m parities for each of the plurality of pages (e.g., with reference to Fig. 14, for each of LP and UP).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0075259 A1 (“TAM”) in view of US 2018/0004601 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 10, TAM discloses the memory system according to claim 1, but does not disclose that the nonvolatile memory includes a plurality of blocks that each includes 1-st to m-th planes (i.e., the planar blocks in Fig. 5A of TAM), and when an error occurs during a writing of data to a first block in the plurality of blocks, the memory controller changes the block to which the data are to be written from the first block to a second block in the plurality of blocks.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide a plurality of 3D blocks each including the 1-st to m-th planes of TAM (i.e., the plurality of planar blocks in Fig. 5A; also, with reference to paragraph [0054] “three dimensional”), since such 3D hierarchical memory architecture was common and well known in the art (see, merely as an exemplary reference in the art, Fig. 7 of LEE, with reference to Figs. 5 and 6 of LEE, exemplifying a plurality of 3D blocks each including a plurality of planar blocks similar to that of TAM), in order to provide a high density, high capacity memory.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include or designate at least one of the above 3D blocks, in the above 3D hierarchical memory architecture, as a redundant/ spare 3D block, such that when an error occurs during a writing of data to a first 3D block in the plurality of 3D blocks (e.g., an extensively defective 3D block, not correctable with parities or other ECC), the memory controller changes the 3D block to which the data are to be written from the first 3D block to a second 3D block in the plurality of 3D blocks (i.e., a redundant/ spare block), since such corrective provision was common and well known in the art (see, merely as an exemplary reference in the art, Fig. 3C of LEE, with reference to Figs. 1 and 4-7, exemplifying a block level redundancy, as well as other levels of redundancy in Figs. 3A-3F of LEE), in order to inter alia extend memory life and reliability.

Regarding claim 11, TAM discloses the memory system according to claim 1, wherein the memory controller writes the 1-st to m-th parities to the dummy memory cell groups without changing a block (that includes the planar blocks in Fig. 5A of TAM, thus different than each individual planar block in TAM) to which the data are to be written even if an error occurs during a writing of data to the block (e.g., with reference to error correction in Figs. 13, 15, 17A and 17B; also, with reference to Figs. 8, 11, 19A and 19B).
TAM does not disclose that the nonvolatile memory includes a plurality of the above block.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide a plurality of 3D blocks each including the 1-st to m-th planes of TAM (i.e., the plurality of planar blocks in Fig. 5A; also, with reference to paragraph [0054] “three dimensional”), since such 3D hierarchical memory architecture was common and well known in the art (see, merely as an exemplary reference in the art, Fig. 7 of LEE, with reference to Figs. 5 and 6 of LEE, exemplifying a plurality of 3D blocks each including a plurality of planar blocks similar to that of TAM), in order to provide a high density, high capacity memory.


Allowable Subject Matter
Claim 8, insofar as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The record of the prosecution as a whole makes clear the reasons for the indication of allowable subject matter.  See, for instance, the previous Office action dated 30 March 2022 (e.g., the Allowable Subject Matter section therein).


Response to Arguments
Applicant’s arguments in Remarks, filed 30 June 2022, have been considered.
The arguments (particularly on page 12 of Remarks) pertain to the applicant’s amendments, which introduce 112 issues and, as broadly recited, have been addressed in the 102 rejections above, given a broadest reasonable interpretation in the absence of further clearly distinguishing details in the claim.  See the rejection above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824